Award on account of occupational disease. Claimant was employed in a cold and damp tunnel, wherein the air contained drilling dust and toxic fumes, including hydrogen sulphide gas, which caused him to suffer difficulty in breathing, induced a dry hacking cough and attendant ailments. The evidence indicates that claimant’s ailments were peculiar to employment in the tunnel, and that other persons so employed were afflicted with like diseases. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.